     Case 1:20-cv-00690-DAD-EPG Document 15 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    PHILLIP SANDERS,                                  No. 1:20-cv-00690-NONE-EPG
11                      Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
12            v.
                                                        (Doc. No. 10)
13    V. LAI, et al.,
14                      Defendants.
15

16          Plaintiff Phillip Sanders is proceeding pro se and in forma pauperis in this civil rights
17   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
18   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
19          On November 2, 2020, the magistrate judge entered findings and recommendations
20   recommending that this action be dismissed with prejudice and without leave to amend for failure

21   to comply with Federal Rule of Civil Procedure 8 and failure to state a claim. (Doc. No. 10.)

22   Plaintiff was provided an opportunity to file objections to the findings and recommendations

23   within twenty-one (21) days. (Id.) Plaintiff timely filed objections on November 24, 2020. (Doc.

24   No. 11.) Plaintiff also filed a second amended complaint without leave to amend concurrently
     with his objections on November 24, 2020, and a motion for reconsideration of the findings and
25
     recommendations on December 1, 2020. (Doc. Nos. 12, 13.) The court construes plaintiff’s
26
     second amended complaint and the motion for reconsideration as further objections to the
27
     findings and recommendations.
28
                                                       1
     Case 1:20-cv-00690-DAD-EPG Document 15 Filed 12/14/20 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

 3   objections, the court finds the findings and recommendations to be supported by the record and

 4   by proper analysis. Nothing in plaintiff’s objections, second amended complaint, or motion for

 5   reconsideration addresses the pleading failures identified in the findings and recommendations.
     Critically, even if the court were to consider the content of plaintiff’s second amended complaint,
 6
     he has again named as defendants therein various judicial officers, public defenders, private
 7
     attorneys, and probation officers. (See Doc. No. 12 at 1.) The findings and recommendations
 8
     correctly explain why plaintiff cannot maintain cognizable claims against any of these
 9
     individuals. (See Doc. No. 10 at 8–12.) Therefore, it would not cure the pleading deficiencies to
10
     allow the filing and screening of plaintiff’s second amended complaint.
11
            Accordingly,
12
            1. The findings and recommendations entered November 2, 2020 (Doc. No. 10) are
13
                 adopted in full;
14
            2. This case is dismissed with prejudice due to plaintiff’s failure to comply with Federal
15               Rule of Civil Procedure 8 and failure to state a claim; and
16          3. The Clerk of Court is directed to assign a district judge to this case for the purpose of
17               closing the case and then to close this case.
18
     IT IS SO ORDERED.
19
        Dated:     December 11, 2020
20                                                       UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28

                                                        2
